Case: 18-10872      Document: 00514964021         Page: 1    Date Filed: 05/20/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                      No. 18-10872                            May 20, 2019
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk


                                                 Plaintiff-Appellee

v.

TAMMY SUE JANICEK, also known as “Southside Tammy,”

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:17-CV-1012


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Tammy Sue Janicek, federal prisoner # 54253-177, moves this court for
transcripts at the Government’s expense. She also moves for the appointment
of counsel on appeal.
       “This Court must examine the basis of its jurisdiction, on its own motion,
if necessary.” Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). “[T]he timely
filing of a notice of appeal in a civil case is a jurisdictional requirement.”
Bowles v. Russell, 551 U.S. 205, 214 (2007). Janicek’s notice of appeal was filed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10872    Document: 00514964021      Page: 2   Date Filed: 05/20/2019


                                 No. 18-10872

outside of the 60-day window for filing a timely notice of appeal from the
district court’s April 18, 2018, judgment denying her 28 U.S.C. § 2255 motion.
Additionally, the district court denied her request for an extension of time to
file a notice of appeal, determining that she failed to demonstrate the requisite
excusable neglect or good cause. See FED. R. APP. P. 4(a)(1)(B), (a)(5)(A)(i).
      Because Janicek’s notice of appeal was untimely and because the district
court denied her request for an extension of time, we lack jurisdiction in this
case. Bowles, 551 U.S. at 214. The appeal is therefore DISMISSED for lack of
jurisdiction. The motions for transcripts at Government expense and for the
appointment of counsel are DENIED as moot.




                                        2